Citation Nr: 1817609	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-24 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability.

2.  Entitlement to service connection for cervical spine disability.

3.  Entitlement to service connection for ingrown toenails.

4.  Entitlement to service connection for bilateral foot skin conditions.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968, July 1980 to July 1985, and January to April 1991. 

These matters come before the Board of Veterans'' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In February 2018 the Veteran testified on the record in a Video Conference Hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  It is as likely as not the Veteran's lumbar spine disability is etiologically related to service.

2.  It is as likely as not the Veteran's cervical spine disability is etiologically related to service.

3.  On the record at the hearing before the undersigned VLJ in February 2018, the Veteran withdrew from appeal his claims regarding entitlement to service connection for ingrown toenails and a bilateral foot skin condition.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor , the criteria for service connection for lumbar spine disability have been met.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for cervical spine disability have been met.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  At the February 2018 hearing before the undersigned VLJ the Veteran, through his representative, indicated his desire to withdraw from appeal his claims concerning entitlement to service connection for ingrown toenails and a bilateral foot skin condition.  38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his lumbar and cervical spine disabilities are the result of his service, specifically due to the strain and wear on his back due to his duties as a dentist. 

To prevail on a direct service connection claim, there must be probative (i.e., competent and credible) evidence of (1) a current disability, (2) in-service incurrence or aggravation of a relevant disease or an injury, and (3) a correlation ("nexus") between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The Board finds that, resolving all reasonable doubt in the Veteran's favor, the evidence is at least in equipoise regarding whether his low back disorder is owing to his service and service connection is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

The Veteran's service treatment records (STRs) are positive for treatments of back strains.  The Veteran's claims file includes multiple private lumbar and cervical spine examinations and nexus opinions, primarily provided by Dr. A.H., an orthopedist, which included a review of the Veteran's STRs and post-service treatment records.  The examinations diagnosed the Veteran, through X-rays, with cervical and lumbar pain syndrome with notable disc degenerative spondylitic changes.  Dr. A.H. opined that these conditions were "related to service-related injuries, repetitive injury and work as a dentist."  Specifically Dr. A.H. cited repetitive trauma and over use.

The Veteran, in multiple statements and through testimony before the undersigned VLJ, indicated that his duties while on active duty as a dentist required him to constantly remain bent over and twist his back and neck, which resulted in pain in his lower back and neck.  The Veteran is competent to report what he experiences.  Furthermore, the Board finds that the Veteran's statements and testimony regarding these experiences to be credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Veteran underwent a VA examination for his lumbar and cervical spine in September 2012, after which the examiner provided a negative nexus opinion on both issues.  The VA examiner provided a rationale that acknowledged the Veteran's documented in-service "back strains" but stated that there was no association between these strains and the Veteran's current lumbar spine disability.  Regarding the Veteran's current cervical spine disability, the VA examiner stated that there were no documented in-service complaints or treatments of a cervical spine disability.

Given the conflicting medical opinions, and weighing the probative evidence of record, the Board finds that the evidence is at least in relative equipoise - meaning as supportive of the claim as against it.  In this circumstance this reasonable doubt must be resolved in the Veteran's favor and the claim granted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a lumbar spine disability is granted

Entitlement to service connection for a cervical spine disability is granted.

The appeal on the issue of entitlement to service connection for ingrown toenails is dismissed.

The appeal on the issue of entitlement to service connection for a bilateral foot skin condition is dismissed.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


